 


110 HCON 98 IH: Expressing the sense of Congress that provisions that provoke veto threats from the President should not be included on bills that appropriate funds for the implementation of recommendations of the Base Closure and Realignment Commission.
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 98 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Tiahrt (for himself, Mrs. Drake, Mr. Miller of Florida, Mr. Smith of Texas, Mr. Moran of Kansas, Mr. Conaway, Mr. Hayes, Mr. Kline of Minnesota, and Mr. Calvert) submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that provisions that provoke veto threats from the President should not be included on bills that appropriate funds for the implementation of recommendations of the Base Closure and Realignment Commission. 
 
 
Whereas Congress and President George W. Bush approved the final recommendations of the Defense Base Closure and Realignment Commission under the 2005 round of defense base closure and realignment;  
Whereas these recommendations propose major changes in the positioning of United States military personnel;  
Whereas the Department of Defense is moving rapidly to implement these recommendations;  
Whereas the communities near military installations that are slated to receive major troop increases have already invested time and capital in making preparations for upcoming increases in population; and  
Whereas funding these recommendations on an annual basis is absolutely necessary for their implementation and the economic confidence of the communities that are expecting increases in population: Now, therefore, be it  
 
That it is the sense of Congress that Congress should not include provisions that provoke veto threats from the President in bills that appropriate funds for the implementation of recommendations of the Base Closure and Realignment Commission. 
 
